DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 4/7/2020 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 9/8/2021 and 4/7/2020  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 112
4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim1, using phrase “top wall” and “first surface” and “second surface” and “third surface” and “second surface facing way from the first surface” and “third surface facing way from the first surface” and “a minimum distance between first and second surface” and “a minimum distance a second surface and the third surface”. Claim did not mention Casing having first surface and second surface and third surface and a minimum distance first and second surface and a minimum distance second and third surface and did not mention distance in cm or mm excreta and casing having side wall, top wall and bottom wall etcetera. Therefore, claim makes indefinite.
Claims 2-20 depends on claim 1, therefore claims make indefinite.
Regarding claim 5 and claim 10 and, using fourth surface and fifth surface and sixth surface. Using fourth, fifth and sixth surface claims make indefinite. 
Regarding claims 14 and claims 15 and claim 19, using seventh surface and eighth surface and ninth surface. using seventh surface and eighth surface and ninth surface claims make indefinite.
Claim Rejections - 35 USC § 102
5     .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7,19 and 20 are being anticipated by Chen et al (2017/0097517 A1).
Regarding claim 1, Chen et al discloses (refer to figure 1) an optical element driving module (1) (paragraph 0032), comprising: a movable portion (2)for connecting an optical element; a fixed portion  (10) movably connected to the movable portion (2), wherein the fixed portion (10)  comprises: a base (12); and a casing (11) arranged with the base along a main axis, wherein the casing  (11) comprises a top wall and a side wall extended from edges of the top wall along the main axis (i.e., a lateral housing 112 and upper hosing 111), and the top wall comprises: and a driving assembly(1)  for moving the movable portion (2) relative to the fixed portion (10) (paragraph 0032 and paragraph 0033).  
Regarding claim 2, Chen et al discloses wherein a minimum distance (figure 1) the main axis, and the minimum distance between the first surface and the second surface is less than the minimum distance between the second surface and the third surface.  
Regarding claim 3, Chen et al discloses wherein the first surface directly faces the movable portion (2) and none of the fixed portion (10) is positioned between the first surface and the movable portion (paragraph 0032).  
Regarding claim 4, Chen et al discloses wherein the driving assembly, and the driving assembly (2) is at least partially disposed.  

Regarding claim 6, Chen et al discloses wherein the driving assembly (2), and the second surface does not overlap the fifth surface when viewed along a normal direction of the second surface (as shown in figure 1).  
Regarding claim 7, Chen et al discloses wherein a gap is formed between  surface and the sidewall (as shown in figure 1).  
Regarding claim 19, Chen et al discloses wherein the top wall further comprises at least partially overlaps the movable portion (2) in a normal direction (figure 1).  
 Regarding claim 20, Chen et al discloses combination of Chen et al in view of Kubo et al discloses wherein the surface does not overlap the driving assembly (1) when viewed along the normal direction.  

Claim Rejections - 35 USC § 103
6.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (2017/0097517 A1) in view of Kubo et al (2007/0280668 A1).
Regarding claim 8, depends on claim 7, Chen et al discloses the circuit component Chen failed to disclose a position sensor and circuit component is disposed in the gap. 
 Kubo et al discloses a position sensor (40) and a circuit component electrically connected to the position sensor (40), and the circuit component is disposed in the gap (paragraph 0056). 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Chen an optical element driving module with the sensor for the purpose reduce the size and weight of the driving device as taught by Kubo et al (paragraph 0010).
Regarding claim 9, depends on claim 8, Chen failed to disclose wherein the second surface faces the position sensor. 
 Kubo et al discloses a position sensor (40) (paragraph 0056). 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Chen an optical element driving module with the sensor for the purpose reduce the size and weight of the driving device as taught by Kubo et al (paragraph 0010).
Regarding claim 10, combination of Chen et al in view of Kubo et al discloses, wherein the top wall further comprises surface facing the circuit component, and the distance.  
 Regarding claim 11, combination of Chen et al in view of Kubo et al discloses the distance.

Regarding claim 13, combination of Chen et al in view of Kubo et al discloses wherein the accommodating portion has two recesses (21J and 24j (paragraph 0154) opposite with each other, and the driving assembly is at least partially disposed in the recesses.  
Regarding claim 14, combination of Chen et al in view of Kubo et al discloses wherein the accommodating portion comprises the driving assembly (1).  
Regarding claim 15, combination of Chen et al in view of Kubo et al discloses wherein the accommodating portion further discloses.  
Regarding claim 16, combination of Chen et al in view of Kubo et al discloses wherein the distance (paragraph 0156).  
Regarding claim 17, combination of Chen et al in view of Kubo et al discloses wherein the distance between the two surfaces (paragraph 0156) .   
Regarding claim 18, combination of Chen et al in view of Kubo et al discloses wherein the distance (paragraph 0156).  
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/20/2022